Citation Nr: 1328007	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  12-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for the award of service connection for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision which granted service connection for an adjustment disorder with depressed mood and assigned a 10 percent rating, effective October 11, 2000.  


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in this case, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of the effective date for the award of service connection for adjustment disorder with depressed mood; there are no questions of fact or law remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim regarding the effective date for the award of service connection for adjustment disorder with depressed mood; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a SOC is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In June 2012, the Veteran filed a substantive appeal perfecting his appeal in the matter of the effective date for the award of service connection for adjustment disorder with depressed mood.  In July 2013, the Veteran's representative submitted a statement indicating, "The above listed [V]eteran requests his appeal be discontinued with no further argument."  As the Veteran has withdrawn his appeal, there remain no allegations of error of fact or law for appellate consideration in the matter of the effective date for the award of service connection for adjustment disorder with depressed mood.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking an earlier effective date for the award of service connection for adjustment disorder with depressed mood is dismissed.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


